Berdon, J.,
dissenting.
In my opinion, the disorderly conduct statute, General Statutes § 53a-182, is unconstitutionally vague under the fourteenth amendment to the United States constitution.
The majority’s description of the facts of this case obscures the basis for the defendant’s conviction as it pertains to the defendant’s speech. The trial court concluded, on the basis of the following evidence, that the defendant violated § 53a-182 while attempting to repossess a copy machine for his employer. First, the trial court found that the defendant had been anxious to repossess the machine before the lessee returned and had “said that he couldn’t wait,” shouting “God damn, I don’t have to wait, God damn it”; and that the defendant told Gordon Anderson “in no uncertain terms to keep his nose out of it” when he said “you, old man, stay out of this.” Second, the trial court found that the defendant had pushed Bonnie Orgovan in his attempt to leave with the copier.
In order to satisfy due process protections, a statute must “give the person of ordinary intelligence a reasonable opportunity to know what is prohibited.” Grayned v. Rockford, 408 U.S. 104,108, 92 S. Ct. 2294, 33 L. Ed. 2d 222 (1971). Not only is specificity required *821to provide this adequate notice; Papachristou v. Jacksonville, 405 U.S. 156, 162, 92 S. Ct. 839, 31 L. Ed. 2d 110 (1972); State v. Schriver, 207 Conn. 456, 459-60, 542 A.2d 686 (1988); but it is also necessary so that the defendant is not subjected to arbitrary and discriminatory enforcement of the law. Grayned v. Rockford, supra, 108; Connecticut Building Wrecking Co. v. Carothers, 218 Conn. 580, 591, 590 A.2d 447 (1991). “A vague law impermissibly delegates basic policy matters to policemen, judges and juries for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and discriminatory application.” (Internal quotation marks omitted.) State v. Schriver, supra, 460.
When a defendant claims that a statute is void for vagueness under the fourteenth amendment to the United States constitution, ordinarily we limit our inquiry to the applicability of the statute to the defendant’s conduct. United States v. Mazurie, 419 U.S. 544, 550, 95 S. Ct. 710, 42 L. Ed. 2d 706 (1975); Connecticut Building Wrecking Co. v. Carothers, supra, 588. The statute should be scrutinized on its face, however, if its language “reaches a substantial amount of constitutionally protected conduct. Hoffman Estates v. Flip-side, Hoffman Estates, Inc., 455 U.S. 489, 494 [102 S. Ct. 1186, 71 L. Ed. 2d 362] (1982); Kolender v. Lawson, 461 U.S. 352, 359 n.8 [103 S. Ct. 1855, 75 L. Ed. 2d 903] (1983). Criminal statutes must be scrutinized with particular care, e.g., Winters v. New York, 333 U.S. 507, 515 [68 S. Ct. 665, 92 L. Ed. 840] (1948); those that make unlawful a substantial amount of constitutionally protected conduct may be held facially invalid even if they also have legitimate application. E.g., Kolender [v. Lawson, supra, 359 n.8].” (Internal quotation marks omitted.) Houston v. Hill, 482 U.S. 451, 458-59, 107 S. Ct. 2502, 96 L. Ed. 2d 398 (1987); see *822Gooding v. Wilson, 405 U.S. 518, 521, 92 S. Ct. 1103, 31 L. Ed. 2d 408 (1972); State v. Ball, 226 Conn. 265, 271, 627 A.2d 892 (1993); State v. Cavallo, 200 Conn. 664, 670, 513 A.2d 646 (1986).
Facial constitutional scrutiny is not limited to statutes that directly regulate speech by their own terms. In State v. Ball, supra, we noted that “[t]he Supreme Court of the United States ‘has applied First Amendment scrutiny to a statute regulating conduct which has the incidental effect of burdening the expression of a particular political opinion.’ Arcara v. Cloud Books, Inc., 478 U.S. 697, 702, 106 S. Ct. 3172, 92 L. Ed. 2d 568 (1986); see Texas v. Johnson, 491 U.S. 397, 406-407, 109 S. Ct. 2533, 105 L. Ed. 2d 342 (1989); Clark v. Community for Creative Non-Violence, 468 U.S. 288, 297-98, 104 S. Ct. 3065, 82 L. Ed. 2d 221 (1984); United States v. O’Brien, 391 U.S. 367, 376-77, 88 S. Ct. 1673, 20 L. Ed. 2d 672 (1968). We have applied such scrutiny to a statute that ‘could, if drafted ambiguously, impinge upon rights of expression protected by the first amendment . . . .’ State v. Cavallo, [supra, 671].”
An ambiguously crafted statute, which could reasonably foster confusion over whether the statute prohibits expression that is protected by the first amendment, “is unconstitutional for two reasons: (1) it may deter individuals from exercising their first amendment freedoms for fear of incurring criminal liability; and (2) it vests enforcement officials with undue discretion to interfere with the right to freedom of speech. . . . Consequently, we carefully scrutinize a statute that is under attack to determine whether its language, as we have construed it, reasonably warrants such uncertainty among members of the public. We will not enforce a statute that could exert such a chilling effect *823on first amendment liberties.”1 (Citations omitted.) State v. Cavallo, supra.
Therefore, we must determine if § 53a-182 (a) reaches a substantial amount of constitutionally protected conduct. I conclude that it does, in light of its inclusion of the following terms and phrases: “tumultuous . . . behavior” in subdivision (1); the entire proscription of subdivision (2) (“by offensive or disorderly conduct, annoys or interferes with another person”); “unreasonable noise” in subdivision (3); and “disturbs” in subdivision (4). Each of these terms and phrases substantially implicates speech. “ ‘[I]t is now settled that constitutionally protected forms of communication include parades, dances, artistic expression, picketing, wearing arm bands, burning flags and crosses, commercial advertising, charitable solicitation, rock music, some libelous false statements, and perhaps even sleeping in a public park.’ J. Stevens, ‘The Freedom of Speech,’ 102 Yale L.J. 1293, 1298 (1993).” State v. Ball, supra, 272. Moreover, the terms “obstructs” in subdivision (5) and “congregates” in subdivision (6) of § 53a-182 (a) implicate the right to assemble. See Coates v. Cincinnati, 402 U.S. 611, 614-15, 91 S. Ct. 1686, 29 L. Ed. 2d 214 (1971).
Section 53a-182 reaches constitutionally protected speech to at least the same degree as the Connecticut Hunter Harassment Act, codified in General Statutes *824§ 53a-183a.2 State v. Ball, supra. In Ball, we held that “the first amendment threshold is crossed by subsection (b) (1) of § 53a-183a, which criminalizes conduct intended to disturb wildlife while someone is lawfully engaged in hunting, because such interference may be verbal as well as physical.” Id.
1 conclude that § 53a-182, read as a whole,3 reaches a substantial amount of conduct protected by the first amendment. The defendant’s language in the present case—“God damn, I don’t have to wait, God damn it,” and “you, old man, stay out of this”—although annoying, offensive and probably noisy—surely is constitutionally protected. “The mere fact that expressive activity causes hurt feelings, offense, or resentment does not render the expression unprotected.” R.A.V. v. St. Paul, U.S. , 112 S. Ct. 2538, 2559, 120 L. Ed. 2d 305 (1992) (White, J., concurring). Although it is not necessary for the defendant to show that his *825own first amendment rights have been adversely affected by the statute, the defendant’s standing to attack the constitutionality of § 53a-182 on its face is nonetheless enhanced by the fact that his conviction was in part predicated on protected speech. See Young v. American Mini Theatres, Inc., 427 U.S. 50, 59, 96 S. Ct. 2440, 49 L. Ed. 2d 310 (1976).
In my facial vagueness analysis of § 53a-182,1 begin by examining its prefatory language, which provides that in order to be convicted of disorderly conduct, one must first have the “intent to cause inconvenience, annoyance or alarm” or must “recklessly [create] a risk thereof.” The Connecticut Penal Code does not define the terms “inconvenience,” “annoyance,” or “alarm.” Accordingly, we are directed by the legislature to look to the ordinary meaning of these words. “In the absence of an express definition words of a statute are to be given the commonly approved meaning unless a contrary intent is clearly expressed.” DuBaldo v. Dept. of Consumer Protection, 209 Conn. 719, 722, 552 A.2d 813 (1989); see General Statutes § 1-1 (a).
The following definitions provided by Webster’s Third New International Dictionary illustrate the vague nature of the language of § 53a-182. First, “inconvenience” is defined as “the quality or state of being inconvenient,” and definitions provided for “inconvenient” include “not agreeing,” “not suitable,” “giving trouble, uneasiness, or annoyance,” and “morally unbecoming.” Second, “annoyance” is defined as “the act of annoying,” and definitions provided for “annoy” include “to irritate with a nettling or exasperating effect especially by being a continuous or repeatedly renewed source of vexation.” The definitions of “alarm” range from an “apprehension of an unfavorable outcome” to a “fear or terror resulting from a sudden sense of danger.” Each of these words is imprecise *826and indefinite, giving rise to numerous interpretations. An individual, presented with words of this nature, simply has no means of ascertaining what is prohibited. In Coates v. Cincinnati, supra, 614, the United States Supreme Court held that an ordinance prohibiting conduct “annoying to persons passing by” was unconstitutionally vague. “Conduct that annoys some people does not annoy others. Thus, the ordinance is vague, not in the sense that it requires a person to conform his [or her] conduct to an imprecise but comprehensible normative standard, but rather in the sense that no standard of conduct is specified at all. As a result [persons] of common intelligence must necessarily guess at its meaning.”4 (Internal quotation marks omitted.) Id.
Not only is the language in § 53a-182 inadequate to provide notice of the type of conduct prohibited by the statute, but it is precisely the type of language that allows police officers, judges and juries to rely on their own subjective judgment to define conduct that they find inconvenient, annoying and alarming. Language virtually identical to § 53a-182 was found to be unconstitutionally vague in Marks v. Anchorage, 500 P.2d *827644, 652-53 (Alaska 1972). The defective prefatory language at issue in Marks provided that one could not be convicted of disorderly conduct absent the “purpose and intent to cause public inconvenience, annoyance or alarm or recklessly create a risk thereof.” (Emphasis in original.) Id., 653. Noting that the United States Supreme Court had found the word “annoying” to be unconstitutionally vague in Coates v. Cincinnati, supra, the Alaska Supreme Court concluded that “the words ‘inconvenience’ and ‘alarm’ are no less so.” Marks v. Anchorage, supra, 653.
Nevertheless, the majority concludes, in reliance on Colten v. Kentucky, 407 U.S. 104, 92 S. Ct. 1953, 32 L. Ed. 2d 584 (1972), that the mens rea predicate language of § 53a-182—“with intent to cause inconvenience, annoyance or alarm or recklessly creating a risk thereof”—passes constitutional muster. I believe Colten is inapposite.
The problem with the majority’s analysis is that it merely compares the mens rea predicate language of § 53a-182 to that of the Kentucky statute in Colten. In Colten, however, the United States Supreme Court determined that “with intent to cause public inconvenience, annoyance or alarm, or recklessly creating a risk thereof” passed muster not in isolation, but in conjunction with the conduct-specifying clause of the Kentucky statute—that is, “ [congregates with other persons in a public place and refuses to comply with a lawful order of the police to disperse . . . .” (Emphasis added; internal quotation marks omitted.) Id., 108, quoting Ky. Rev. Stat. § 473.016 (1) (f) (Sup. 1968).
The statute in Colten was a model of clarity compared to the language of § 53a-182 and the language of the Coates statute. The conduct clause in Colten prohibited *828an easy to understand, distinct act: “Congregates with other persons in a public place and refuses to comply with a lawful order of the police to disperse . . . The conduct provisions of § 53a-182, by contrast, are littered with vague, imprecise words. Indeed, much of the language of the first three subdivisions of § 53a-182 (a) parallels language held unconstitutional in Marks v. Anchorage, supra.5 The court in Marks noted that “[t]he rest of the ordinance is . . . peppered with indefinite words—‘threatening,’ ‘tumultuous behavior,’‘unreasonable noise’ .... The phrase ‘tumultuous behavior,’ for example, might encompass conduct ranging from actual violence to speaking in a loud and excited manner . . . .” Id., 653. Accordingly, the Alaska Supreme Court held that the entire statute was void for vagueness. Id. Like the Alaska ordinance, § 53a-182 also bars “threatening,” “tumultuous” behavior and “unreasonable noise,” and subdivision (2) of subsection (a) establishes a prohibition that is even more vague than the language held unconstitutional in Coates v. Cincinnati, supra: It is a crime in Connecticut recklessly to “[annoy] or [interfere] with another person” by “offensive or disorderly conduct.”
Furthermore, § 53a-182 (a) (4) makes it a misdemeanor to “[disturb] any lawful assembly or meeting of persons” with a reckless mens rea and without “lawful authority.” It is instructive to look to Houston v. Hill, supra. In Houston, the United States Supreme Court held unconstitutional on its face an ordinance making it unlawful to interrupt a police officer in the performance of his duty because “the ordinance *829[was] susceptible of regular application to protected expression.” Id., 467. The court distinguished Colten by noting that the Houston ordinance was “not narrowly tailored to prohibit only disorderly conduct or fighting words, and in no way resembles the law upheld in Colten.” Id., 465. If we are to apply a resemblance test, the vague subdivisions of § 53a-182 (a) are much closer to the Houston ordinance than to the Colten prohibition of disobeying police officers. In addition, § 53a-182 is hardly “narrowly tailored.” As the defendant’s brief points out, it is one of the few disorderly statutes in the country that forbids “disorderly conduct,” an inherently circular and vague prohibition. It seems fair to assume that Colten is a valid precedent. The manner in which it is distinguished in Houston v. Hill, supra, 465-66, however, is strong evidence that Colten is a limited holding, rather than broad authority that disorderly conduct statutes are to be afforded a limited vagueness standard of review.
There is another matter more fundamental that the majority fails to acknowledge. As I previously pointed out, the United States Supreme Court has characterized the arbitrary enforcement concern—that is, “ ‘the requirement that a legislature establish minimal guidelines to govern law enforcement’ Kolender v. Lawson, supra, 358;—as the most important aspect of the vagueness doctrine. Id.; see Smith v. Goguen, 415 U.S. 566, 574, 94 S. Ct. 1242, 39 L. Ed. 2d 605 (1974). The discretion on the part of prosecutors, judges and juries to interfere with speech that the vagueness doctrine attempts to control is implicated in an unusual and disturbing manner as follows: The predicate clause and the first three subdivisions of § 53a-182 (a) are mirrored by General Statutes § 53a-181a, creating a public disturbance. To emphasize my point, I set forth the relevant language of the two statutes:
*830Section 53a-181a provides in part: “(a) A person is guilty of creating a public disturbance when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he (1) engages in fighting or in violent, tumultuous or threatening behavior; or (2) annoys or interferes with another person by offensive conduct; or (3) makes unreasonable noise.” (Emphasis added.)
Section 53a-182 provides in part: “(a) A person is guilty of disorderly conduct, when, with intent to cause inconvenience, annoyance or alarm, or recklessly creating a risk thereof, he: (1) Engages in fighting or in violent, tumultuous or threatening behavior; or (2) by offensive or disorderly conduct, annoys or interferes with another person; or (3) makes unreasonable noise . . . .” (Emphasis added.)
The language of the statutes is nearly identical. For constitutional purposes, however, there is a crucial difference between these two enactments. A conviction under § 53a-182, a misdemeanor offense, creates a criminal record; whereas a conviction under § 53a-181a, a mere infraction, does not result in a criminal record. General Statutes § 53a-181a (b). As a result of this distinction, a conviction under § 53a-182 can result in the loss of liberty with a maximum sentence of three months,6 and a maximum fine of $500;7 the most severe *831sentence authorized under § 53a-181a is a fine of $100.8 It is difficult to conceive of a manner in which absolute discretion can better be vested in law enforcement personnel than to have two statutes on the books that provide not merely different punishments for proof of an identical set of elements, but drastically different punishments: a small fine versus the potential for a loss of liberty and the stigma of a criminal record.
Finally, the terms incorporated in § 53a-182 are so imprecise and subject to such a variety of interpretations that “construing the statute to apply only to ‘core criminal conduct’ . . . would be tantamount to . . . ‘rewrit[ing the] statute.’ ” Dorman v. Satti, 862 F.2d 432, 436 (2d Cir. 1988), cert. denied, 490 U.S. 1099, 109 S. Ct. 2450, 104 L. Ed. 2d 1005 (1989).9 In an attempt to save the statute, the majority “perform[s] *832a remarkable job of plastic surgery upon the face” of § 53a-182. Shuttlesworth v. Birmingham, 394 U.S. 147, 153, 89 S. Ct. 935, 22 L. Ed. 2d 162 (1969). Nevertheless, under our state constitution, the task of legislating is committed to the legislature, not to this court. Conn. Const., art. II. “Clearly, this court lacks the authority to reshape public policy by construing a statute in a manner that alters its inherent meaning.”10 State v. Proto, 203 Conn. 682, 698, 526 A.2d 1297 (1987).
Simply put, what the majority does here is to make a new law and not enforce that which was enacted by the legislature. In State v. Schriver, supra, 456, we were confronted with a void for vagueness challenge to General Statutes § 53-21 (“Injury or risk of injury to, or impairing morals of, children”). The defendant was convicted of impairing the mental health of a child under a provision of § 53-21 that proscribed injuring the health of a minor. Id., 461. Although we recognized that “[ujnder an appropriately tailored penal law, the legislature would have the power to proscribe” the impairment of the mental health of a child; id., 467; and such injury was arguably encompassed in the vague language of the statute, we declined to perform the extensive surgery necessary to save such an ambiguous and standardless statute. We held the following: “Without the aid of prior decisions to lend an authoritative gloss to the potentially limitless language of the statute, any *833effort to conform § 53-21 to the mandate of due process would necessarily entail a wholesale redrafting of the statute. We decline to undertake this activity, which is within the exclusive province of the legislature. State v. O’Neill, 200 Conn. 268, 288, 511 A.2d 321 (1986); State v. Johns, 184 Conn. 369, 376-77, 439 A.2d 1049 (1981); see also Harris v. State, 457 P.2d 638, 647 (Alaska 1969) (refusing to resurrect by judicial fiat a standardless statute prohibiting ‘crime[s] against nature’); ABC Interstate Theaters, Inc. v. State, 325 So. 2d 123, 126 (Miss. 1976) (declining to exercise the ‘legislative function’ of revising an unconstitutionally vague obscenity statute).” State v. Schriver, supra, 468.11 In the present case, this court should be all the more reluctant to undertake wholesale redrafting of § 53a-182 when there exist two statutes that reach the same conduct and the same first amendment activities—one a misdemeanor and the other, § 53a-181a, an infraction.
In sum, it is crystal clear that criminal statutes “may be held facially invalid even if they also have legitimate application. ” (Emphasis added.) Houston v. Hill, supra, 459. “Even if the legislative purpose is a legitimate one of substantial governmental interest, ‘that purpose cannot be pursued by means that broadly stifle fundamental personal liberties when the end can be more narrowly achieved.’ ” 4 R. Rotunda & J. Nowak, Treatise on Constitutional Law (2d Ed. 1992) § 20.10, p. 39, quoting Shelton v. Tucker, 364 U.S. 479, 488, 81 S. Ct. 247, 5 L. Ed. 2d 231 (1960). I am “mindful that the preservation of liberty depends in part upon the maintenance of social order. . . . But the First Amendment recognizes, wisely . . . that a certain amount *834of expressive disorder not only is inevitable in a society committed to individual freedom, but must itself be protected if that freedom would survive.” (Citation omitted.) Houston v. Hill, supra, 472.
I fully agree that there is a place and a need for a disorderly conduct statute, but that statute must be narrowly drafted so as not to punish and deter constitutionally protected conduct, and must have sufficient specificity so that it provides to a person of ordinary intelligence fair notice of what is prohibited and avoids undue prosecutorial discretion. That drafting, however, must be left to the legislature. I suspect that this state could survive without a disorderly conduct statute for the few months it would take for the legislature to redraft and adopt an acceptable statute that can pass constitutional muster.
I would hold that § 53a-182 is unconstitutional. Accordingly, I respectfully dissent.

 As Professor Laurence H. Tribe points out, we grant standing to a litigant to challenge such a statute on its face because persons “whose expression is ‘chilled’ by the existence of an overbroad or unduly vague statute cannot be expected to adjudicate their own rights, lacking by definition the willingness to disobey the law. In addition, such deterred persons may not have standing to obtain affirmative relief, since the hypothetical ‘chilling effect’ of the mere existence of an overbroad or vague law does not by itself constitute the sort of ‘injury-in-fact’ which confers standing.” L. Tribe, American Constitutional Law (2d Ed. 1988) § 12-32, p. 1035.


 General Statutes § 53a-183a provides in relevant part: “(a) No person shall obstruct or interfere with the lawful taking of wildlife by another person at the location where the activity is taking place with intent to prevent such taking.
“(b) A person violates this section when he intentionally or knowingly: (1) Drives or disturbs wildlife for the purpose of disrupting the lawful taking of wildlife where another person is engaged in the process of lawfully taking wildlife . . . .”


 1 disagree with the majority that the court should consider only the first two subdivisions of General Statutes § 53a-182 (a) in its consideration of whether the statute reaches a substantial amount of constitutionally protected conduct, and in undertaking a facial analysis of the statute’s vagueness. The defendant was charged under the statute as a whole, not under any specific provision. Furthermore, the trial court never specified the particular provisions that formed the basis of the defendant’s conviction. In addition, the concern of the vagueness doctrine that constitutionally protected first amendment activities not be deterred by vague statutory prohibitions would not be addressed if we merely examined the provisions under which the defendant’s conduct arguably fell. Otherwise, a vague or over-broad provision could deter constitutionally protected conduct without ever being subject to challenge.


 I recognize that the word “annoying” in Coates v. Cincinnati, 402 U.S. 611, 612, 91 S. Ct. 1686, 29 L. Ed. 2d 214 (1971), referred to prohibited conduct, whereas General Statutes § 53a-182 refers to a mental state, prohibiting certain conduct committed “with intent to cause . . . annoyance.” Nevertheless, I fail to see a distinction between these two formulations that would render the former unconstitutionally vague and the latter constitutionally acceptable. “Ordinarily, intent can only be proved by circumstantial evidence; it may be and usually is inferred from the defendant’s conduct.” State v. Montanez, 219 Conn. 16, 20, 592 A.2d 149 (1991). In practice, therefore, the only means by which a police officer, prosecutor, court or jury can determine whether a defendant had the subjective intent to annoy others is to examine the defendant’s objective conduct and determine if this conduct is likely, in the subjective view of the law enforcement officer or fact finder, to annoy passersby. This is the same standardless determination held unconstitutional in Coates.


 Both statutes, specifying a nearly identical mens rea, prohibit “threatening, violent or tumultuous behavior” and “unreasonable noise.” See General Statutes § 53a-182; Marks v. Anchorage, 500 P.2d 644, 645 (Alaska 1972). The statute in Marks prohibited any “offensively coarse utterance, gesture, or display”; Marks v. Anchorage, supra; while § 53a-182 (a) (2) prohibits “offensive or disorderly conduct.”


 General Statutes § 53a-36 provides: “A sentence of imprisonment for a misdemeanor shall be a definite sentence and the term shall be fixed by the court as follows: (1) For a class A misdemeanor, a term not to exceed one year except that when a person is found guilty under section 53a-61 (a) (3) or 53a-61a, the term shall be one year and such sentence shall not be suspended or reduced; (2) for a class B misdemeanor, a term not to exceed six months; (3) for a class C misdemeanor, a term not to exceed three months; (4) for an unclassified misdemeanor, a term in accordance with the sentence specified in the section of the general statutes that defines the crime.”


 General Statutes § 53a-42 provides: “A fine for the conviction of a misdemeanor shall be fixed by the court as follows: (1) For a class A misdemeanor, an amount not to exceed two thousand dollars; (2) for a class B misdemeanor, an amount not to exceed one thousand dollars; (3) for a class C misdemeanor, an amount not to exceed five hundred dollars; (4) for an unclassified misdemeanor, an amount in accordance with the fine specified in the section of the general statutes that defines the crime.”


 General Statutes § 54-195 provides: “Any person who is convicted of a violation of the general statutes for which violation no penalty is expressly provided shall be fined not more than one hundred dollars.”


 The majority holds that prior judicial decisions have, through judicial gloss, clarified any ambiguity in the language of General Statutes § 53a-182 (a) (1) so as to put persons on notice of the type of conduct prohibited by the statute. They rely in part on State v. Lo Sacco, 12 Conn. App. 481, 531 A.2d 184, cert. denied, 205 Conn. 814, 533 A.2d 568 (1987). This reliance is misplaced, however, because Lo Sacco construed General Statutes § 53a-181a, and not § 53a-182.
The majority also relies on State v. Duhan, 38 Conn. Sup. 665, 668, 460 A.2d 496 (App. Sess. 1982), rev’d on other grounds, 194 Conn. 347, 481 A.2d 48 (1984). Duhan was decided by the Appellate Session of the Superior Court. Although I recognize that the United States Supreme Court has held that judicial gloss can be authoritatively placed on a statute by an appellate court of state-wide jurisdiction, so as to place persons on notice of the type of conduct prohibited by the statute; Gooding v. Wilson, 405 U.S. 518, 524-27, 525 n.3, 92 S. Ct. 1103, 31 L. Ed. 2d 408 (1972); I do not believe that the mere pronouncements of an appellate division of the trial court constitute sufficient notice to resolve unconstitutionally vague statutory language. The placing of judicial gloss on a statute to enable it to pass constitutional muster, as compared to the mere interpretation of a statute, always marks a fine line between the legislative and the judicial functions. The drawing of this fine line, when constitutionally permissible, is best left to this court or the Appellate Court as now constituted.


 This limitation has been recognized by the United States Supreme Court when it has determined whether to put judicial gloss on a federal statute in order to save it. See, e.g., United States v. Reese, 92 U.S. 214, 221, 23 L. Ed. 563 (1875) (for the court to “introduce words of limitation” into over-broad criminal statute in order to make it constitutional “would, to some extent, substitute the judicial for the legislative department .... To limit this statute . . . would be to make a new law, not to enforce an old one. This is no part of our duty.”); Scales v. United States, 367 U.S. 203, 211, 81 S. Ct. 1469, 6 L. Ed. 2d 782 (1961); see L. Tribe, American Constitutional Law (2d Ed. 1988) § 12-30.


 There are also practical considerations that counsel against the copious application of judicial gloss by the majority in this case. The court has extensively revamped a statute without the benefit of the legislative process or even the advocacy of the parties. The legislative process would enable representatives of law enforcement, prosecutorial and defense interests to give their input into the rewriting of this legislation.